DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Applicants’ amendments to the claims and arguments filed on May 3, 2022 have been received and entered. Claims 17, 21-22, 26-28 have been canceled, while claims 3, 31-32, 121 have been amended. The Friedrich’s declarations filed on August 25, 2022 have been received and considered. The declaration will be discussed in detail below. Claims 1-16, 18-20, 23-25, 29-125 and 126 are pending in the instant application. 
Election/Restrictions
Applicant’s election of species (i) of antibody comprising the polypeptide in the reply filed on November 4, 2015 was acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 33-37, 44, 68-75, 115, 123-126 were withdrawn from consideration as being directed to a non-elected invention for the reasons discussed in previous office action.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are under consideration.
Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009. 
Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no 9,447,177; 9,505,827; 9,434,782, 10,165,763, 10,064,398, 9,504,236 and 9788534 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy DeCloux on September 2 and 9, 2022.
The application has been amended as follows: 

In the claims
Cancel claims 2-4, 6, 8, 11-14, 16, 20, 30, 25, 33-37, 39-40, 42-44, 50, 51, 52, 54, 56, 64, 66, 68-75, 79, 82-126
Following claims have been re-written as follows:
1. A method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide, a cell producing said polypeptide, a nucleic acid encoding said polypeptide or said human IgH variable region and/or a biological sample comprising said polypeptide, the method comprising:
(a) delivering an antigen to a transgenic mouse and expressing said polypeptide, and
(b) isolating from said transgenic mouse of step (a) one or more of said polypeptide, said antigen-specific antibody comprising said polypeptide, said cell producing said polypeptide, said nucleic acid encoding said polypeptide or said human IgH variable region and/or said biological sample comprising said polypeptide,
wherein said transgenic mouse of step (a) comprises a germline comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments, at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment,
wherein said unrearranged human variable region gene segments in said chimeric IgH locus are operably linked to said enhancer and said C region; wherein said chimeric IgH locus comprises in 5' to 3' transcriptional orientation:
said unrearranged human immunoglobulin heavy chain variable region gene segments comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment,
a chimeric JC intron comprising human intronic JC DNA and mouse JC intronic DNA upstream of said enhancer, wherein said human JC intronic DNA is DNA that is naturally downstream of a human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of mouse Eµ in a wild type human IgH locus, and wherein said mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment and mouse Eµ, wherein the 3' end of said human 3'JH gene segment is less than 2 kb upstream of the 5’ end of said truncated mouse JC intronic DNA; and
 said operably linked enhancer and said C region;
wherein said chimeric IgH locus is functional to undergo human IgH variable gene segment rearrangement, and
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA, wherein the mouse variable region DNA is upstream of said truncated mouse JC intronic DNA, wherein said mouse is non-functional to produce mouse Ig heavy chain comprising a mouse heavy chain variable region and a mouse heavy chain constant region;
 wherein said transgenic mouse of step (a) is functional to form rearranged human VH, D and JH gene segments and to express chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region, and
wherein said transgenic mouse of step (a) comprises rearranged human VH, D and JH gene segments, and expresses said antigen-specific polypeptide and 
wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce a subsequent generation mouse,
said subsequent generation mouse comprising in its germline a homozygous IgH locus comprising unrearranged human IgH gene segments at an endogenous IgH locus upstream of an enhancer and a mouse Ig constant region (C) gene segment, wherein the germline of said subsequent generation mouse comprises mouse IgH variable region DNA upstream of mouse JC intronic DNA.
5. The method of claim 1, wherein said antigen is comprised in a vaccine.

31. A method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide, a cell producing said polypeptide, a nucleic acid encoding said polypeptide or said human IgH variable region and/or a biological sample comprising said polypeptide, the method comprising: 
providing a transgenic mouse to which an antigen has been delivered and which expresses said polypeptide, and 
isolating from said transgenic mouse of step (a) one or more of said polypeptide, said antigen-specific antibody comprising said polypeptide, said cell producing said polypeptide, said nucleic acid encoding said polypeptide or said human IgH variable region and/or said biological sample comprising said polypeptide,
wherein said transgenic mouse comprises a germline comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous IgH C gene segment,
wherein said unrearranged human variable region gene segments in said chimeric IgH locus are operably linked to said enhancer and said C region;
wherein said chimeric IgH locus comprises in 5' to 3' transcriptional orientation:
said unrearranged human immunoglobulin heavy chain variable region gene segments comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment,
a chimeric JC intron comprising human JC intronic DNA and mouse JC intronic DNA upstream of said enhancer, wherein said human JC intronic DNA is DNA that is naturally downstream of a human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of mouse Eµ in a wild type mouse IgH locus, and wherein said  mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment and mouse Eµ, wherein the 3' end of said human 3'JH gene segment is less than 1 kb upstream of the 5’ end of said truncated mouse JC intronic DNA; and
 said operably linked enhancer and C region;
wherein said chimeric IgH locus is functional to undergo human IgH variable gene segment rearrangement, and wherein a transgenic mouse that has not been contacted with said antigen is functional to form rearranged human VH, D and JH gene segments and to express chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region, and
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse JC intronic DNA, wherein said mouse is non-functional to produce mouse Ig heavy chain comprising a mouse heavy chain variable region and a mouse heavy chain constant region; 
wherein after delivery of said antigen to said transgenic mouse, said transgenic mouse comprises rearranged human VH, D and JH gene segments, and expresses said antigen-specific polypeptide, and 
wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce said subsequent generation mice,
said subsequent generation mouse comprising in its germline a homozygous IgH locus comprising unrearranged human IgH gene segments at an endogenous IgH locus upstream of an enhancer and a mouse Ig constant region (C) gene segment, wherein the germline of said subsequent generation mouse comprises mouse IgH variable region DNA upstream of mouse JC intronic DNA.

32. A method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide, a cell producing said polypeptide, a nucleic acid encoding said polypeptide or said human IgH variable region and/or a biological sample comprising said polypeptide, the method comprising:
isolating from a transgenic mouse that has been delivered with an antigen which expresses said polypeptide; one or more of said polypeptide, said antigen-specific antibody comprising said polypeptide, said cell producing said polypeptide, said nucleic acid encoding said polypeptide or said human IgH variable region and/or said biological sample comprising said polypeptide,
wherein said transgenic mouse comprises a germline with a chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous IgH C gene segment,
wherein said unrearranged human variable region gene segments in said chimeric IgH locus are operably linked to said enhancer and said C region;
wherein said chimeric IgH locus comprises in 5' to 3' transcriptional orientation:
said unrearranged human immunoglobulin heavy chain variable region gene segments comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment,
a chimeric JC intron comprising human JC intronic DNA and mouse JC intronic DNA upstream of said enhancer, wherein said human JC intronic DNA is DNA that is naturally downstream of a human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of mouse Eµ in a wild type mouse IgH locus, and wherein said mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment  and mouse Eµ, wherein the 3' end of said human 3'JH gene segment is less than 2 kb upstream of the 5’ end of said mouse truncated JC intronic DNA; and
 said operably linked enhancer and C region;
wherein said chimeric IgH locus is functional to undergo human IgH variable gene segment rearrangement, and
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse JC intronic DNA, wherein said mouse is non-functional to produce mouse Ig heavy chain comprising a mouse heavy chain variable region and a mouse heavy chain constant region; 
wherein said transgenic mouse is functional to form rearranged human VH, D and JH gene segments and to express chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region, and wherein said transgenic mouse after delivery of said antigen comprises rearranged human VH, D and JH gene segments, and expresses said antigen-specific polypeptide, and 
wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce said subsequent generation mice,
said subsequent generation mouse comprising in its germline a homozygous IgH locus comprising unrearranged human IgH gene segments at an endogenous IgH locus upstream of an enhancer and a mouse Ig constant region (C) gene segment, wherein the germline of said subsequent generation mouse comprises mouse IgH variable region DNA upstream of mouse JC intronic DNA.

38. The method of any one of claims 1, 31 and 32, further comprising recombinantly combining said nucleic acid encoding said human IgH variable region with nucleic acid encoding a human constant region, thereby to produce nucleic acid encoding a fully human IgH polypeptide chain.

53. The method of claim 31 or 32, wherein said human JC intronic DNA comprises a 400 bp DNA segment of human DNA located immediately 3' to a human JH6 segment, and wherein the germline of said transgenic mouse comprises all of said mouse IgH variable region DNA.

76. The method of any one of claims 1, 31 and 32, further comprising recombinantly combining said nucleic acid encoding said human IgH variable region with nucleic acid encoding a human constant region, thereby to produce nucleic acid encoding a fully human IgH polypeptide chain, and expressing said fully human IgH polypeptide chain from said nucleic acid encoding said fully human IgH polypeptide chain. 


63. The method of claim 31 or 32, further comprising humanizing the C region of the antibody or IgH chain by performing steps comprising (a) recovering the antibody or cells producing the antibody and (b) replacing the mouse constant region with a human constant region.

Conclusion
Claims 1, 5, 7, 9-10, 15, 18-19, 23-24, 29, 31-32, 38, 41, 45-49, 53, 55, 57-63, 65, 67, 76-78, 80 and 81 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With the applicants’ amendments to the claims and arguments accompanied by Applicants' declaration, and the Examiner's Amendment as detailed above, the rejections of claims under 35 USC 103(a) and obviousness type double patenting rejections, as set forth in the Office Action of 12/03/2021 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 12/03/2021 applied to claims 1-16, 18-20, 23-25, 29-125 and 126 the rejections are withdrawn in light of Applicants' persuasive argument and amendments to the claims. Applicant further distinguishes the transgenic mouse disclosed in the instant application with one disclosed in prior art summarized by the references of Murphy (US Patent No. WO/2002/066630 or 8791323, art of record), and Tanamachi et al (W02007/117410, art of record). Applicants provide declarations filed on May 21, 2016, December 13, 2018, August 6, 2020, August 4, 2021 and August 25, 2021 describing the distinguishing feature of the claimed transgenic mouse from those disclosed in the closest prior art of Murphy et al. The prior art of fails to explicitly teach or suggest a transgenic mouse having a germline homozygous for 1) " IgH locus in a 5' to 3' transcriptional orientation comprising a chimeric JC intron comprising human JC intronic DNA and mouse JC intronic DNA upstream of said enhancer, wherein said human JC intronic DNA is DNA that is naturally downstream of a human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of mouse Eµ in a wild type mouse IgH locus, and wherein said  mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment and mouse Eµ, wherein the 3' end of said human 3'JH gene segment is less than 2 kb or  1 kb upstream of the 5’ end of said truncated mouse JC intronic DNA,”   and 2) "and wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce a subsequent generation mouse, said subsequent generation mouse comprising in its germline a homozygous IgH locus comprising unrearranged human IgH gene segments at an endogenous IgH locus upstream of an enhancer and a mouse Ig constant region (C) gene segment, wherein the germline of said subsequent generation mouse comprises mouse IgH variable region DNA upstream of mouse JC intronic DNA”.
The closest prior art of Murphy shows that the mouse homology arm borders the most downstream JH and describes "precise" replacement. Murphy does not teach or suggest a transgenic IgH locus having "human DNA downstream of and naturally contiguous with said human 3' JH gene segment", but rather teaches joining human V region DNA to mouse DNA exactly at the 3' human JH gene segment borders a complete mouse intron, there is no reason or motivation to modify said region to a chimeric JC intron. This is further supported by the Van Dijk’s declaration that suggest presence of at least the entire mouse JC intron 5’Emu in the Murphy (see paragraph 8, 15, 18, 20-24 of the Dijk’s declaration filed on 08/06/2020 and paragraph 7-8 and 22 of the Dijk’s declaration filed on 8/04/2021 and Bradley’s declaration filed on 8/4/2021, paragraph 5-6). Applicant further provide evidence that mouse disclosed in Murphy is not capable of breeding with another said mouse in order to provide subsequent progeny (see applicant’s argument filed on 8/4/2021).  The term transgenic mouse having germline with a homozygous IgH "capable of breeding" with another said homozygous mouse is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-11 of declaration filed on August 25, 2022, figure 21) as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments. The second Friedrich’s declaration further discloses mouse used in the process set forth in Murphy cannot result in a transgenic mouse having in its germ line the homozygous chimeric IgH loci which is capable of breeding with a mouse having in its germline the chimeric homozygous IgH loci to produce subsequent transgenic generations, and also docs not teach that the transgenic mouse is capable of breeding with a mouse having in us germline the chimeric homozygous IgH loci to produce subsequent transgenic generations  (see Friedrich’s 2nd declaration filed on 8/25/2022).
Accordingly, claims 1, 5, 7, 9-10, 15, 18-19, 23-24, 29, 31-32, 38, 41, 45-49, 53, 55, 57-63, 65, 67, 76-78, 80 and 81 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632